—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J., at hearing; Egitto, J., at trial and sentence), rendered December 12, 1994, convicting him of murder in the second degree, robbery in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that a comment made by the court during voir dire constituted reversible error. However, the defendant’s claim is not preserved for appellate review since he raised no objection at trial (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the defendant’s claim lacks merit. Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.